

117 S2787 IS: To amend title 38, United States Code, to clarify the role of doctors of podiatric medicine in the Department of Veterans Affairs, and for other purposes.
U.S. Senate
2021-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2787IN THE SENATE OF THE UNITED STATESSeptember 21, 2021Mr. Cassidy (for himself and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to clarify the role of doctors of podiatric medicine in the Department of Veterans Affairs, and for other purposes.1.Role of doctors of podiatric medicine in Department of Veterans Affairs(a)Clarification of roleSection 7306 of title 38, United States Code, is amended—(1)in subsection (a)—(A)in paragraph (6), by striking a Director of Podiatric Service,;(B)by redesignating paragraph (11) as paragraph (12); and(C)by inserting after paragraph (10) the following new paragraph:(11)A Podiatric Medical Director, who shall be a qualified doctor of podiatric medicine and who shall be responsible to the Under Secretary for Health for the operation of the Podiatric Service.;(2)in subsection (b)(1), by inserting podiatric medicine, after doctors of medicine,; and(3)in subsection (c), by striking and (8) and inserting (8), and (11). (b)Clarification of pay gradeSection 7404 of title 38, United States Code, is amended—(1)in subsection (a)(2), by inserting , podiatrists, after physicians; and(2)in subsection (b), in the first heading of the list following the colon, by striking PODIATRIST and inserting PODIATRIST (DPM).